Name: Commission Regulation (EEC) No 3892/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 97 (order No 40.0970) originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 29 . 12. 90 Official Journal of the European Communities No L 367/157 COMMISSION REGULATION (EEC) No 3892/90 of 21 December 1990 reintroducing the levying of the customs duties applicable to the products of category No 97 (Order No 40.0970) originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas in pursuance of Article 10 of Regulation (EEC) No 3897/89 preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of the products of category No 97 (Order No 40.0970) originating in China the relevant ceiling amounts to four tonnes ; whereas that ceiling was reached on 20 March 1990 by charges of imports into the Community of the products in question originating in China, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 1 January 1991 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in China : Order No Category(unit) CN code Description 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, (tonnes) 5608 11 19 and made up fishing nets of yarn, twine, cordage II 5608 11 91 or rope 5608 11 99 5608 19 11 Il 5608 19 19 \ Il 5608 19 31 \ 5608 19 39 \ 5608 19 91 Il 5608 19 99 5608 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For toe commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 45.